          Case 1:18-ml-00273-DAR Document 4 Filed 01/22/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 IN RE APPLICATION OF THE UNITED
 STATES OF AMERICA FOR AN ORDER                            ML No. 1:18-ml-00273
 PURSUANT TO 18 U.S.C. § 2703(d) FOR
 ACCOUNTS SERVICED BY
 FACEBOOK, INC.


                                              ORDER

       On April 18, 2018, in response to the United States’s application pursuant to 18 U.S.C.

§§ 2703(d) and 3512(a), and the Agreement Between the United States of America and the

Republic of Poland on the Application of the Treaty Between the United States of America and

the Republic of Poland on Mutual Legal Assistance in Criminal Matters signed July 10, 1996,

pursuant to Article 3(2) of the Agreement on Mutual Legal Assistance Between the United States

of America and the European Union signed at Washington June 25, 2003, U.S.-Poland, June 9,

2006, S. TREATY DOC. NO. 109-13, this Court issued an Order requiring Facebook, Inc., an

electronic communication service provider and/or a remote computing service located in Menlo

Park, California, to disclose the records and other information described therein, that is, records

and other information related to two Subject Accounts (100006156372010 and

100006591759326).

       The Order also sealed the filings in the matter for a period of two years and further

ordered, “pursuant to 18 U.S.C. § 2705(b), and 3512(a) that Facebook, Inc. shall not disclose the

existence of the application of the United States, or the existence of this Order of the Court, to

the subscriber(s) of [the Subject Accounts], or to any other person, for two years from the date of

this Order unless otherwise authorized to do so by the Court, except that Facebook, Inc. may

disclose this Order to an attorney for Facebook, Inc. for the purpose of receiving legal advice.”
           Case 1:18-ml-00273-DAR Document 4 Filed 01/22/19 Page 2 of 2



         Thereafter, the Order was served on Facebook, Inc. Facebook assigned the matter

Facebook Case #1654812 and produced information to the United States in response to the

Order.

         The United States has now moved the Court to unseal the matter and to eliminate the

non-disclosure provision set forth above. In support thereof, the United States notes that the

United States sought those provisions in error, as the provisions were not requested by the

Republic of Poland.

         The Court finds good cause to remove the sealing and non-disclosure provisions in its

previous Order.

         Therefore, IT IS ORDERED that the non-disclosure provision set forth above is hereby

struck from the Court’s previous Order; that is, the Court ORDERS that the non-disclosure order

is no longer is effect and that Facebook, Inc. is no longer subject to such non-disclosure

provision related to this Order and these Subject Accounts; and

         IT IS FURTHER ORDERED that the United States shall serve a copy of this Order on

Facebook, Inc. within ten (10) days of the issuance of the Order; and

         IT IS FURTHER ORDERED that all filings in this matter, including the application, the

earlier Order, this Order, and the motion related thereto shall be unsealed and placed on the


                                               Deborah A. Digitally         signed by
public docket.
                                                                   Deborah A. Robinson

                                               Robinson            Date: 2019.01.21
                                                                   17:02:59 -05'00'
                                              ________________________________________
                                              DEBORAH A. ROBINSON
                                              UNITED STATES MAGRISTRATE JUDGE
                                               FOR THE DISTRICT OF COLUMBIA



___________
DATE
                                         Angela Digitally   signed by
                                                   Angela D. Caesar

                                         D. Caesar Date: 2019.01.22
                                                   11:44:37 -05'00'
                                                  2
